The Court of Errors held, this parol evidence was admissible to invalidate the award, by showing that the arbitrators exceeded their powers, though the submission and award are in writing, and under seal; and that the rule being the same in this respect, both at law and in equity, the plaintiff might thus on the trial at law, impeach the award, which was set up to defeat his recovering.
They also held, that such an excess of the arbitrators beyond the limits of the submission, would avoid the award.
Judgment reversed, 13 to 1.